DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (U.S. Pat. App. Pub. No. 2011/0291066).
Baek discloses, as seen in Figure, a nonvolatile memory cell with

    PNG
    media_image1.png
    299
    432
    media_image1.png
    Greyscale

(1) forming a bottom electrode structure (20) over one or more interconnect layers (16) disposed within one or more stacked inter-level dielectric (ILD) layers (15) over a substrate (10), wherein the bottom electrode structure (20) comprises an upper surface having a noble metal (see [0041], [0042], [0044]); 
forming a diffusion barrier film (42) over the bottom electrode structure (20); 
forming a data storage film (30) onto the diffusion barrier film (42); 
forming a top electrode structure (60) over the data storage film (30); and 
patterning the top electrode structure (60), the data storage film (30), the diffusion barrier film (42), and the bottom electrode structure (20) to define a memory device (see Figure 2); 
(3) wherein forming the bottom electrode structure (20) comprises: forming a bottom electrode (20) diffusion barrier film (42) over the one or more interconnect layers (16); and forming a bottom electrode metal film (20) onto the bottom electrode diffusion barrier film (42), wherein the bottom electrode metal film (20) comprises the noble metal (see [0041], [0042], [0044]. Figure 2); 
(4) further comprising: forming the diffusion barrier film (42) in direct physical contact an upper surface of the bottom electrode metal film (20); and forming the data storage film (30) onto an upper surface of the diffusion barrier film (42) (see Figure 2); 
(5) wherein the diffusion barrier film (42) is formed by exposing an additional noble metal disposed onto the bottom electrode structure (20) to an oxygen gas at an elevated temperature (see Figure 2); 
(7) wherein the diffusion barrier film (42) comprises an inner upper surface that is arranged laterally between and vertically below an outer upper surface of the diffusion barrier film (42) (see Figure 2); 
(8) wherein the diffusion barrier film (42) comprises a metal oxide (see [0057]). 

Claims 10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trinh et al. (U.S. Pat. App. Pub. No. 2016/0218283).
Trinh discloses, as shown in Figures 5-14, a RRAM having 
(10) forming a bottom electrode structure (110) over one or more interconnect layers (104) disposed within an inter-level dielectric (ILD) structure (108) on a substrate (NO SHOWN); 
forming a diffusion barrier film (122) comprising a metal oxide over the bottom electrode structure (110); 
forming a data storage film (126) onto the diffusion barrier film (122); 
forming a top electrode structure (134) over the data storage film (126); and 

(12) further comprising: forming one or more sidewall spacers (138/1102) along opposing sides of a top electrode (134) formed by patterning the top electrode structure (134), wherein the one or more sidewall spacers (138/1102) continuously extend along sidewalls and an upper surface of a data storage structure (126) formed by patterning the data storage film (126) (see Figures 5-10); 
(13) wherein the diffusion barrier film (122) comprises an oxide of an inert metal (see [0016]); 
(14) further comprising: forming an oxide (124) between the bottom electrode structure and the diffusion barrier film (122) (see Figures 5-10);  
(15) forming a bottom electrode structure (110) over one or more interconnect layers (110); 
forming a diffusion barrier film (124) over the bottom electrode structure (110), wherein the diffusion barrier film (124) has an inner upper surface that is arranged laterally between and vertically below an outer upper surface of the diffusion barrier film (124); 
forming a data storage film (122/126) onto the diffusion barrier film (124); 
forming a top electrode structure (134) over the data storage film (122/126); and 

(17) further comprising: performing a first patterning process to pattern the top electrode structure (134) and the data storage film (122/126); forming a dielectric material (138) along sidewalls and an upper surface of a top electrode (134) defined by the first patterning process; and performing a second patterning process after forming the dielectric material (138) to pattern the diffusion barrier film (124) and the bottom electrode structure (110)  (see Figures 5-10); 
(18) further comprising: forming an inter-level dielectric (ILD) layer (142) over and laterally surrounding the memory device (1300); and forming a conductive contact (1402) to extend through the ILD layer (142) and the dielectric material to the top electrode (134) (see Figures 13-14); 
(19) wherein the second patterning process also etches the data storage film (122/126) (see Figures 5-10); 
(20) wherein both the inner upper surface and the outer upper surface face away from the one or more interconnect layers (104) (see Figures 13-16).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. Pat. App. Pub. No. 2011/0291066) in view of Wang (U.S. Pat. App. Pub. No. 2008/0311683).
	Baek teaches all claimed limitations except for wherein the diffusion barrier film is formed to a thickness that is in a range of between approximately 5 Å and approximately 30 Å; wherein the diffusion barrier film comprises tantalum nitride, titanium nitride, titanium carbon nitride, tungsten nitride, ruthenium oxide, iridium oxide, or rhodium oxide.  However, Wang discloses a semiconductor device with (9) wherein the diffusion barrier film comprises titanium nitride (see [0010]); (6) wherein the diffusion barrier film is formed by exposing an additional noble metal disposed onto the bottom electrode structure to a nitrogen based plasma (see [0083]-[[0086], [0114], [0134]). 
Baek and Wang are both analogous art because both are directed to a semiconductor devices including an interconnection structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Wang into Baek because they are from the same field of endeavor. Therefore, it would have .  

Claims 11 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (U.S. Pat. App. Pub. No. 2016/0218283) in view of Toyosato et al. (U.S. Pat. App. Pub. No. 2014/0138347).
Trinh teaches the above outlined features except for specially material of said bottom electrode.  However, Toyosato discloses a functional element with (11) wherein the bottom electrode structure (13) has an uppermost surface comprising an inert (16) wherein the bottom electrode structure (13) has an upper surface comprising a noble metal (see [0030]).
Trinh and Toyosato are both analogous art because both are directed to a semiconductor devices including an interconnection device and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Toyosato into Trinh because they are from the same field of endeavor.  Accordingly, it would have been within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to substitute this known, equivalent, noble metal of lower electrode of Toyosato. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982), see MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        January 12, 2022